 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall direct an election by secret ballot to be heldamong all junior engineers, assistant engineers, and engineer A's atthe Employer's plant in Washington, D. C., Maryland, and Virginia,including cost engineers,9 commercial and governmental service e? igi-.neers, engineering aides, survey crew, engineer-surveyor,1o but cxclud-ing all other employees of the Employer and all supervisors as definedin the Act 11 If the employees in the voting group do not select theUnion, the Union will be decertified as to them; if, on the other hand,they select the Union, they will be taken to have indicated their de-sire to be included with the nonprofessional employees in the over-all unit now represented by the Union.[Text of Direction of Election omitted frompublication in thisvolume.]Y See footnote 5,supra,as to the junior cost engineers.10 As the record contains insufficient evidence to determine whether this individual is asupervisor,we shall permit him to vote subject to challenge." As the voting group described herein is larger than that sought by the Petitioner, theRegional Director is authorized to permit the withdrawal of the,petition upon the timelyrequest of the Petitioner.SEMET-SOLVAY DIVISION, ALLIED CHEMICAL AND DYECORPORATIONandUNrrED GAS, COKE AND CHEMICALWORKERS ofAMERICA, CIO.CaseNo. 9-CA.-415.May 21, 1952Decision and OrderOn November 14, 1951, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed. The rulings madeby the Trial Examiner are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions and brief,' and the'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Her4og andMembers Styles and Peterson].2The Respondent's request for oral argument is hereby denied because the record andthe exceptions and brief, in our opinion, adequately present the issues and the positions ofthe parties.99 NLRB No. 48. SEMET-SOLVAY DIVISION223'entire record inthe case, and hereby adopts the TrialExaminer'sfindings, conclusions,and recommendations 3OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Semet-SolvayDivision, Allied Chemical and Dye Corporation, East Ashland, Ken-tucky, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Gas, Coke and ChemicalWorkers of America, CIO, or any other labor organizationof its em-ployees, by discriminating in regard to the hire and tenure of theiremployment or any term or condition of employment.(b) Interrogating its employees concerning United Gas, Coke andChemical Workers of America, CIO, or any other labor organizationof its employees.(c)Warning its employees to have nothing to do with United Gas,Coke and Chemical Workers of America, CIO, or any other labororganization of its employees.(d) Informing its employees that an employee has been dischargedbecause of his activities on behalf of United Gas, Coke and Chemi-calWorkers of America, CIO, or any other labor organization of itsemployees.(e) In any othermannerinterfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist United Gas, Coke andChemical Workers of America, CIO, or any other labororganization,to bargain collectively through representatives of their own choos-ing, and toengage inconcerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such right may,be affected by an agreement requiring membership in a labororgani-zation as a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action which I find will effectu-ate the policies of the Act ::The Respondent excepts to the Trial Examiner's statement in the Intermediate Reportthat Allen did not testify that he discharged Fayne for sleeping on the fob or that he toldhim that he was discharging him for sleeping on the job.Although Allen did not testifyin those precise terms,his testimony did establish that he discussed this with Fayne andthat during the discussion he told Fayne to "get your money."We correct the Interme-diate Report accordingly.This correction does not, however,affect the validity of theTrialExaminer's findings and conclusions with respect to Fayne's discharge,nor ourconcurrence therein. 224DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Offer to Charles Fayne immediate and full reinstatement tohis former or a substantially equivalent position, without prejudice tohis seniority and other rights and privileges previously enjoyed.(b)Make whole Charles Fayne for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him,in the manner set forth in the section of the Intermediate Reportentitled "The, Remedy."(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amounts ofback pay due and the right of reinstatement under the terms of thisOrder.(d)Post at its plant at East Ashland, Kentucky, copies of thenotice attached to the Order herein and marked "Appendix A."11Copies of said notice, to be furnished by the Regional Director for theNinth Region, shall, after being signed by the Respondent's repre-sentative, be posted by the Respondent and maintained by it for aplaces, including all places where notices to employees are customarilyposted, and including the maintenance department.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Ninth Region, in writ-ing, within ten (10) days f6m the date of this Order what stepsthe Respondent has taken to comply therewith.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist UNITED GAS, COKE ANDCHEMICAL WORKERS OF AMERICA, CIO, 'or any other labor organ-ization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities except to the extent4 In the eventthat this Order is enforced by a decree of the United States Court ofsAppeals, thereshall besubstituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order." SEMET-SOLVAY DIVISION225that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL NOT interrogate our employees concerning UNITEDGAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO, or anyother labor organization of our employees.WEWILLNOT warn our employees to have nothing to do withUNITED GAS, CORE AND CHEMICAL WORKERS OF AMERICA, CIO, orany other labor organization of our employees.WE WILL NOT inform our employees that any employee has beendischarged because of his activities on behalf Of UNITED GAS,COKE AND CHEMICAL WORKERS or AMERICA, CIO, or any otherlabor organization of our employees.WE WILL NOT discourage membership in UNITED GAS, COKE ANDCHEMICAL WORKERS OF AMERICA, CIO, or any other labor organi-zation of our employees, by discriminating in any manner withregard to their hire and tenure of employment or any term orcondition of employment.WE WILL offer to Charles Fayne immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges previ-ously enjoyed.WE WILL make whole Charles Fayne for any loss of pay sufferedby him by reason of the discrimination practiced against him inaccordancewith the recommendations of the Intermediate Report.All our employeesare free to become,remain, or refrain from be-coming membersof the above-named union or any other labor organi-zation exceptto the extent that this right may be affected by an agree-ment inconformity with Section 8 (a) (3) of the amended Act.SEMET-SOLVAYDIVISION,ALLIEDCHEMICAL AND DYE CORPORATION,Employer.By ------------------------------------(Representative)i(Title)Dated --------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any othermaterial.Intermediate ReportSTATEMENTOF THE CASEUpon a charge filed and served upon Respondent on May 7,1951, by United'Gas, Coke and Chemical Workers of America, CIO, herein called the Union, theGeneral Counsel of the National Labor Relations Board, herein called,respec-tively, the General Counsel and the Board,by the-'Regional- Director for the -226DECISIONSOF NATIONALLABOR RELATIONS BOARDNinth Region (Cincinnati, Ohio), on July 24, 1951, issued his complaint againstSemet-Solvay Division, Allied Chemical and Dye Corporation, herein called Re-spondent,alleging that Respondent had engaged in and was engaging in unfair-labor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.Copies of the charge, complaint, and noticeof hearing were duly served upon the parties.With respect to the unfair labor practices the complaint alleged in substancethat Respondent discharged one Charles Payne, an employee, on or about January4, 1951, and since that date has refused to reinstate him because of his activitieson behalf of the Union ; that at all times after November 9, 1950, Respondenthas interfered with, restrained, and coerced its employees by threatening todischarge and take other economic reprisals against them for the purpose ofdiscouraging membership and activity in the Union and by informing CharlesFayne that he was discharged because of his membership in, sympathy for, andactivities on behalf of, the Union.In Its answer filed August 2, 1951, Respondent admitted the commerce factsalleged in the complaint, admitted that the Union is a labor organization, ad-mitted that it discharged Charles Fayne on January 4, 1951,but denied thecommission of any unfair labor practices.The answer averred further thatRespondent discharged Charles Payne for sleeping on the job during workinghours.Pursuant to notice a hearing was held in Ashland, Kentucky, from August 13to August 16, 1951, before Alba B. Martin, the undersigned TrialExaminer.The General Counsel and the Respondent were "represented by counsel and thecharging Union was represented by an acting subregional director.All partiesparticipated in the hearing and were afforded opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence pertaining to the issues.At the end of the hearing, the General Counsel's motion to conform the'pleadingsto the proof was granted.The General Counsel and Respondent filed briefs.Upon the entire record in the case and from observation of the witnesses, Imake the following :FINDINGS OF PACT1.THE BUSINESSOF THE RESPONDENTSemet-Solvay Division,Allied Chemical and Dye Corporation Is a New Yorkcorporation engaged at its East Ashland, Kentucky,plant in the manufactureof coke and byproducts.It has plants in several States but only the East Ash-land,Kentucky,plant, sometimes referred to herein as the plant, is-involvedherein.East Ashland Is a suburb of Ashland,Kentucky.Respondent's annualpurchases of raw material for the East Ashland plant are in excess of $100,000,more than 50 percent of which Is shipped to the East Ashland plant from pointsoutside the State of Kentucky.Its annual sales from the East Ashland plantare In excess of$250,000, more than 50 percent of which is shipped from the EastAshland plant to purchasers outside the State of Kentucky.At Its East Ashlandplant,Respondent employs approximately 290 employees. It is held that Re-spondent is engaged in commercewithin themeaning ofthe Act.U. THE ORGANIZATION INVOLVEDUnitedGas, Coke and Chemical Workers of America,affiliatedwith theCongressof Industrial Organizations,is a labor organizationwithin themeaningof Section2 (5) of the Act. SEMET-SOLVAY DIVISION227M. THE UNFAIR LABOR PRACTICESA. BackgroundThe Unionbeganeffortsto organizethe employees of the East Ashland planton about October 1, 1950. Its representatives visited the employees at theirhomes,and in addition Charles' Fayne, later the subject of the alleged dis-criminatory discharge, and other employees spoke to the employees and hadthem sign unioncards at the plant.Fayne signed up between 50 and 60 em-ployees himself, more than any other employee, and in addition received cardsfrom others who were assisting in the organizing efforts and transmitted themto the unionrepresentatives.At a Board-conducted election conducted February15, 1951,' out of approximately 257 eligible voters 125 votes were cast for theUnion,120 against the Union, and 7 were cast under challenge. It thusappearsthat nearly all of those eligible exercised their right of franchise.There wastestimony that it was well known throughout the plant that efforts were beingmade to organizethe employees, and it is reasonable to believe that this was soduring the organizingand preelectionperiods.B. Interference, restraint, and coercionJust before noon one day late in November 1950, outside the carpenter shop,according to Charles Fayne's credible and credited testimony, Galen Kinley, theassistantmaster mechanic, called Payne aside with the words, "Come here aminute, I want to see you," and said, "I hear you have been getting some unioncards signed. . . . If I was you I would keep my nose out of it, and havenothing to do with it...." Fayne asked how Kinley knew that he was gettingunion cards signed and Kinley replied, "Well, it come to me pretty straightyou are . . . ."Claude Harris, who impressed me as a credible witness and one able to dis-tinguishwhat he remembered from what he did not, testified in effect that heoverheard part of the above conversation, that he heard Kinleysay "somethingabout keeping his nose clean, or keeping his nose out of this, or something likethat . . . ."Harris added that he wasn't certain that Kinley used the word"union" although he thought he did.Galen Kinley denied the remarks attributed to him by Payne and ClaudeHarris,although, given an opportunity, he did not deny having a conversationwith Fayne outside the carpenter shop in late November-stating that he talkedwith Fayne "all over the place. I wouldn't attempt to fix aspecific spot on aspecific dayin November."Fayne impressed me as a straightforward, honest witness whose memory wasgood concerning the subject matter of his testimony and whose ability toexpresshimself was at least adequate.This conclusion is based upon his demeanorWhile on the witness stand testifying, the immediacy and directness of hisanswers, andhis apparent ease during cross- as well, as direct examination.Kinley didnot impress me asa credible witness.On cross-examination hisdemeanorindicatedmore strain and his manner of speaking more measured de-liberation than would be expected from one ofhis general bearing and intelli-gence.Persuasivealsoin this connection is certain testimony of Kinley towhich no credence can be given in the light of the entire record.He admittedthat there was considerable discussion about the Union, pro and con, during thelast 3 months of 1950, a fact which the record amply establishes;and Payne'svery active part in organizing the employees is undenied.Kinley testified thatI In CaseNo. 9-RC-1056. 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDduring these same 3 months Fayne was frequently absent from his place of workand would be found somewhere on the plant property talking with other em-ployees.Yet, according to his testimony, Kinley had no thoughts as to whetherFayne was talking to the other employees about the Union ; his mind made nocorrelation whatsoever between Fayne's talking to other employees and the dis-cussions then going on concerning the Union. To this testimony no credencecan be given.There are other reasons, separate from the above credibility findings, whichlend credence to Fayne's and Claude Harris' testimony.Kinley admitted dis-cussing the Union with many employees in the maintenance department duringthe preelection period and before that. It is reasonable to believe, and it isprobable, that under these circumstances, word of Fayne's very active part inthe union drive reached Kinley's ears.Kinley testified in substance thatalthough he spoke to many employees about the Union he confined his remarksto a statement of the advantages offered by the Company, such as its retirementplan, insurance plan, hospitalization and surgical plans, but in no way suggestedthat if the Union came in those advantages would be lost, and in no way indicatedto the employees what he thought about the Union or his opinion as to whatposition they should take concerning it.Kinley's discussions with the employeesdid not take place in a vacuum. They occurred during a period when theemployees were attempting to decide whether to favor or disfavor a specificunion.I find it impossible to believe that under these circumstances Kinleywould have failed to indicate his own views concerning the Union, regardlessof the language he used.And I find it difficult to understand how Kinsey ex-pected toassistthe employees in the resolution of their dilemma by telling themwhat they already had, which they already knew, and making no reference towhat they would have or have not if the situation changed.I find that in late November 1950, Kinley called Fayne aside, told him that hehad heardFayne was gettingsome union cards signed,told him to keep his noseout of it and have nothing to do with it ; and that it had come to him prettystraight that Fayne was havingunion cards signed.The questionremainsas to whether Kinley's statements to Fayne were a viola-tion of the Act. It is held that they were. Kinley was Fayne's supervisor and theassistanthead of the department in which Fayne worked. The conversation out-side the carpenter shop was initiated by Kinley after the latter had called Fayneaside, and the subject of the Union was initiated by Kinley.Thus all the indi-cations to Fayne were not that Kinleywas offeringuninvited advice, but that hehad something to say as Fayne's superior.Under these circumstances Kinley'sremarks were not within the realm of free speech protected by Section 8 (c)of the Act.Rather they were threats to Fayne that he had better give up hisactivities on behalf of the Union or suffer anyconsequencesthat might follow.I find that Kinley's remarks constituted interference, restraint, and coercion ofRespondent's employees in the exercise of the rights guaranteed in Section 7 ofthe'Act, in violation of Section 8 (a) (1) of the Act.On January 6 or 7, 1951, according to Fayne's credited testimony, 2 or 3 daysafter his discharge on January 4, Fayne called at Kinley's home in Ironton,Ohio,and askedKinley to help him get his job back.Kinley replied that ifFayne hadlistenedto what Finley had told him that other day about the Union,he would still be working for Respondent-an obvious reference to the conversa-tion outside the carpenter shop in late November.Kinley denied this testimonyalthough he admitted there was a conversation at his home. on this occasion.This denial is not credited. It is held that on January 6 or 7, 1951, Kinley toldFayne, in effect, that he had been discharged because of his unionallegiance and SEMET-SOLVAY DIVISION229activities, and that by this statement Respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, and thereby has engaged in and is engaging in unfair labor practiceswithin themeaningof Section 8 (a) (1) of the Act.Buster James Stergeon, a laborer in the labor gang, testified credibly thathis foreman,Monroe Chandler (who was stipulated to be a supervisor withinthe meaning of the Act) three times during December 1950 engaged him in con-`ersation about the Union.The first took place in a truck. Chandler askedStergeonitwould go over." In the second, which took place about a week later in theoil house,Chandler again asked Stergeon what he thought about the Union andStergeon replied that he thought the same as he had previously. Chandler re-plied that he did not see why Stergeon felt that way, because "there is someagainst it was for it the other time." In the third conversation, which tookplace 3 or 4 days later in a truck as they were riding to the brick shed, Chandlersaid, "Your buddy, Payne, I know be signed up eleven men yesterday."Monroe Chandler denied Stergeon's testimony completely and then testifiedthat he had two conversations with Stergeon concerning the Union, the firstin late November and the second in January 1951. In the first, as they wereriding ina truck on company property, Stergeonraised the subject of, that he thought the working conditions in the plantwould be better if they could get the Union organized in the plant; and Iwasn'tvery much interested in it, in what he was talking about, I neversaid anythingin reply ; and so we goes around to the elevator door, whichis in the center of the block, where the brick was to be unloaded. Busterwas still giving his good points of the Union, and I said, "Well, Buster,you might not get everything that you hope for if the Union does win, come in.Chandler testified that he himself initiated the second conversation after hehad received at the gate a leaflet saying the Board would conduct an election,and that he asked Stergeon, "What do you think about the election?" Stergeonreplied, "I think they're going over. I think the Union will go over." Chandlersaid nothing more.Chandler testified further that during November and De-cember, when he had about eight employees working for him (and when, asfound above, the pros and cons of union organization was a popular subjectof discussion throughout the plant), it was not possible that he had more thanthe two conversations he referred to with Stergeon about the Union ; and that(although his work took him throughout the plant) he had conversations aboutthe Union with no other employees than Stergeon, and he was completely un-informed as to what the employees were talking about during that period.Later in his testimony Chandler testified that during his first conversationwith Stergeon about 2 or 3 minutes elapsed, during which Stergeon did all ofthe talking, saying that if the Union could get organized it could improve work-ing conditionsbut making no specific points on or elaborating on how such con-ditions could be improved.Chandler added that when after Stergeon hadtalked for these 2 or 3 minutes Chandler replied that if the Union did come inthe employees might not get everything they hoped for, the statement was madenot with reference to any points Stergeon had made or any benefits Stergeon hadclaimed could accrue to the employees, but "was made just to my own conclu-sions.He hadn't represented any points at all."Chandler testified further that even though in late November he had notraised the subject of the Union with Stergeon, he did so in January, that hedid so in January, not because he was then any more or any less interested in315233-53-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union or the election then than he had been in November,but "just throughcuriosity's sake."In January he spoke only to Stergeon about the election, notto any other employee, and he spoke to Stergeon because "I just happehpd tothink about the leaflet and Buster and I were together at the time when itcame on my mind.That's why I asked him."Chandler didn't know exactlywhen the leaflet had come out-possibly the day he spoke to Stergeon, and"maybe two or three days before that."During the intervening time he hadspoken to no other employees about the leaflet or the election.He spoke toStergeon about it just after the matter of the election had flashed across hismind.After Stergeon had replied that he thought the Union would go over,Chandler not only made no reply but, if his testimony is to be believed, he hadno thought and no opinion on the subject.Chandler testified further that dur-ing November and December 1950 he spoke to no other supervisors or foremenabout the Union.In the light of its self-contradictions and improbabilities I am unable to creditthe testimony of Monroe Chandler.Having first said that Stergeon gave thegood points of the Union,he later stated that Stergeon had made no points atall.It is highly improbable that after Stergeon had been talking for severalminutes Chandler's reply was not related to the specific points Stergeon hadbeen making but "was made just to my own conclusions."If Chandler raisedthe subject of the election in January "just through curiosity's sake" I find itdifficult to understand how his curiosity was satisfied by raising the subject withonly one employee when that would not have afforded even a spot check ofemployee sentiment. I find it completely unbelievable that if Chandler hadenough curiosity to ask for Stergeon's opinion he would not have had some mentalreaction, pro or con, to Stergeon's reply.Nor can it be believed that duringthe organizing period Chandler spoke to no other supervisors about the Union.Stergeon'was on the witness stand but a few minutes,answered a few ^ ques-tions,and was not cross-examined.Although he expressed himself in a fewwords, there was nothing in his appearance on the witness stand to cast a doubtupon hiscredibility.His testimony is credited.It is held that by Chandler's interrogating Stergeon twice during December1950 concerning his thoughts about the Union, Respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8 (a) (1) of the Act'C. The discharge of Charles Fayne1.Background information(a) Charles Fayne was discharged on January 4, 1951, a cold day which fellin the coldest winter in. East Ashland's recent history.One witnesS=testifledthat sometime during that winter the tem f ierature readied 5 degiees'below iero,and all the witnesses who testified on the subject agreed to the severity of theweather.Respondent's plant consisted of a number of buildings and openmetal-frame structures with roofs located in different parts of an area approxi-mately 1 mile long and one-quarter mile wide.Such an open structure exposedto the weather was the coke handler. In order to provide warming spots forthose employees who worked out of doors,Respondent maintained a number ofstoves at different places around the plant,including the one at the coke handler'2CfStandard-Coosa-Thatcher Company,85 NLRB 1358;Empire PencilCompany,85NLRB 1358;Empire,Pencil Company,Division of Hassenfeld Bros.,Inc.,86 NLRB 1187.-' Althoughthere were two at the coke handler only the one is involved herein. -SEMET-SOLVAY DIVISION231where Charles Fayne was warming just before his discharge on January 4.Employees,,were free to- warm themselves whenever they felt the need and didso'at'iiitervals throughout their, working hours. Insofar as the record shows,no advantage was taken or accused of being taken of this privilege.At the stoveherein involved there was a bench.(b) Respondent's maintenance department, in which Fayne worked, consistedof approximately 70 to 80 employees and was under the supervision of JohnAllen, the master mechanic, Galen Kinley, assistant master mechanic, andLowell Cordial, chief electrician, who were the only ones deemed byRespondentto have supervisory powers.Functionally the department operatedin groupsor crews assigned to specific functions or specific operations, such as oven repair,track crew, coal handling, and coke handling.Although Respondenthad no clas-sification of leadman,or keyman, certain functions were regularlyperformed by1 or 2 men in each crew which were not performed by the others in the crew.One such person was James E.- White of the coke handling, crew. Carried on'Respondent's records as a machinist, White regularly,had working with him1 employee classified as a repairman, and between them theymade routinerepairsat the coke handler, the open structure with a roof but no side walls,where the coke, a final product, was processed for shipment. On those occasions,several times a year, when a major breakdown interrupted the flow of pro-duction, others were assigned by Allen or Kinley to work with White.Functions regularly performed by White not regularly performed by the other inthe coke handling crew included obtaining the "abnormal reports" of themachine operators from the master mechanic's office, which indicated repairswhich required and received immediate attention ; obtaining from the mastermechanic's office the work requests of the coke handling foreman, in whichthe latter requested that the maintenance department do certain work at thecoke. handler; assigning routine work to -hishelper and to othersassigned toinstructions in the per-formanceof their work; making out repair labor abstracts so that the costaccounting records would have maintenance costs by departments.ClydeElkins,the repairman who regularly worked with White for about 2years prior to thehearingand who impressedme asa credible witness, testifiedthat in that job he had no responsibility to make any repairs or do anything onhis own, that all work he performedwas done atthe direction of White, thatbe considered himself asWhite's helper.Fayne testified that when he workedat the coke handler with White hedid whatWhite toldhim to do andtried todo it the way White told him to do it, that he never went on his own looking forwork to do, that whenbe had nothing to do he would sitby the stoveand some-times White would sit there withhim.Fayne testified alsothat it was commonpractice in the maintenance' department that if a job was finishedat 4 o'clockin,theafternoon,they did not'atarton a new one unless there was a breakdown;r tthe$ they wouldwait afew Momentsand then go to the machine shop on the'ay to clock out.James E.White denied thathe directedthe workof those workingwith him,althoughhe admitted making suggestions to them concerning their work.andstated thatElkins-who had worked with himfor about2 yearsprior to thehearing and still was-had never objectedto following any of hissuggestions.White was one of those whose ballot was challenged at the election inFebruary 1951, on the ground that he wasa supervisor.In his report on-challenged'ballotstheRegional,Directorheld thatWhite was a crewleader and that iiis authority to direct employees was of a routine nature, thathe was not asupervisor, and that his ballot should therefore be counted.Fol. 232DECISIONS OF NATIONAL LABORRELATIONS BOARDlowing the Regional Director's report a hearing was held pursuant to Boarddirection.In his hearing officer's report on challenged ballots the hearing officerheld that White was not a supervisor within the meaning of the Act4 becausesuch assignments of work as White made and such instructions as he gave em-ployees were routine in nature and were given by one acting in the capacity of acraftsman to less experienced employees.In its Supplemental Decision and Direction just issued ° in Case No. 9LRC-1056, the Board has adopted the findings, conclusions, and recommendations ofthe hearing officer and has directed that White's ballot, among others, be openedand counted.There is no substantial testimony in the record before me to demand or justifya conclusion that the assignments of work made by White to Elkins, to Fayne,and on occasion to others, were other than routine in nature or required theuse of independent judgment by White. The conclusion is inescapable, rather,that White was not a supervisor, that his relationship to those in the coke han-dling crew was that of crew leader to crew member or craftsman to helper.(c)The maintenance men at the coke handler did not work every minuteof the working day, especially the helper or helpers, and especially during thewinter of 1950-51.During the first few minutes in the morning, while Whitewas picking up any abnormal reports, receiving any verbal instructions from.Allen or Kinley, and then making a general inspection of the coke handler fora few moments, his repairman would keep himself available and near at hand,but had no regular work to perform. Sometimes between jobs there would bea few moments for warming by the stove in the winter or cooling by a waterfountain in the summer. There were usually a few minutes for warming atthe end of the working day when the maintenance work at the coke handlerwould be finished for the day and it would be too late to undertake a new taskwhich could just as well wait for the morrow. This moment would be signalized-byWhite, who would usually announce that the day's work was over unless therewas a breakdown.At this time White would usually tell the other member ormembers of the crew to put up the tools, which consisted of hand tools, electricwelding apparatus with electric cable, and acetylene torches with hoses; and asmall wagon which carried the acetylene and oxygen tanks. Then if there wastime before they left the coke handler to ring out, they would warm by the stovefor a few minutes.(d) Clyde Elkins testified without contradiction that during the winter monthshe awaited further orders from White, when he was out of work, by sittingon the bench by the stove at the coke handler.He stated that gas fumesexude from the stove and that the shaker screens near the stove, constantlymoving, sound "like a freight train- a-pulling out, --but running over a loose -rail ;clicking, steady clicking, continually."He testified- without contradiction thatmany times he has fallen asleep at the fire, sometimes lying stretched out.on thebench, sometimes for as long as 30 minutes or more, and that he has seen otherswith their eyes closed, "and they would be awful comfortable."During - thewinter of 1950-51, he saw James E. White on the bench by the fire more thanonce, his eyes closed, a sight that did not seem unusual to him during that winter.He stated that at the coke handler the- maintenance men did not do as muchwork during that winter as during the summer. "Last winter was a more orless harder winter than we usually have. It was colder, it rained more, it snowed4Under Section 2 (11) a supervisor -is one who has authority,to, among other things,assign work and responsibly direct employees if "the exercise of such authority is not of amerely routine or clerical nature, but requires the use of independentjudgment."96 NLRB 1374. SEMET-SOLVAY DIVISION233more and naturally we would stand around the fire more." Although the opera-tion kept going about the same winter and summer, the repairs did not. "Wejust don't do much, as much in the winter as we did in the summer. In thesummer it is more convenient for you to work more. It's-I don't know-It's-We -just do more in the summer than we do in the -winter."White confirmedthat upon occasion he has seen Elkins asleep on the bench and stated that onsuch occasions he has not awakened him "until I had to go on the job"-that is,until the machinery they were going to work on had been shut down by the opera-tor so that they could go-to work, on it.White-did not deny that during thewinter of 1950-51 be himself on occasion sat by the fire with his eyes closed.(e)The record contains a list of all discharges by Respondent for disciplinaryreasonsfrom July 1946 until July 1951. The reasons ascribed for the dismissalsincluded reporting for work under the influence of intoxicating liquor, violatingsafety rules, continued absenteeism (the most frequentreason), failure to dothe work assigned, but did not include sleeping on the job during working hours.Only Payne was discharged for that alleged reason. During 1943, however, twomen were discharged for sleeping on the job, one of them by John Allen, whosedismissalof Payne is the subject of this inquiry.(f)An example of how the maintenancedepartment treated one employeewho was found absent from his work, and in a compromising attitude, was thecase of John L. Harris.One Saturdaymorning in the summer of 1950 Harris,a repairman,went to work- drunk, or with, "an awful hangover"according tohis testimony.After trying to work for an hour or so, he climbed to the loftover the carpenter shop, which he would have had difficultyaccomplishing ifactually drunk,and fell asleep.A half houror so later Galen Kinley, havingmissedhim and having spent about 30 minuteslooking for him around the plant,found himthere.At first Kinley testifiedhe found Harris asleep.Then Kinley-corrected himselfand said thatHarris was lying down but was not asleep.Harris observed to Kinley that he supposed he was fired;to which Kinley replied,accordingto the latter, "No, not withoutreason is anyone discharged."Kinleytestifiedthat he detectedno odor of intoxicating liquor on Harris;that he hadno idea Harrishad been drinking.According to Kinleyhe asked Harris whatwas the matterand Harrisreplied he was sick. Thereupon, according toKinley,he told himto go home and come back Monday morning.Kinley statedthat Harris did not look well.Harris testifiedKinley toldhim to come backMonday morning, but to be in better shape than he was today.Harris deniedthat he told Kinley he was ill.The following Monday morningwhile he was working, accordingtoHarris,John Allen, masterµmeehanic;-said-to ,him'that he didn'twant thatto happenany more, referringto the Saturday incident.Allendenied this.In the lightof the entire record JohnHarris' version of this incident iscredited.Had Harris really been ill the strong probabilities are thathe wouldhave reported ill and either sought orgone homeratherthan hide out alone inthe loft ; that he would not have said to Kinley thathe supposed he was fired,whichsuggests a guiltyconscience not apt tobe present in illness as in drunk-enness ; thatKinley would have madesome inquiry as to his illness and as tothe nature of it and whether Harris had seen a doctor; that Kinley would nothave arbitrarily ordered him to return to work Monday without firstinquiringas to the nature of hisillness as a basis onwhich to judge whether he wouldhave been able to return Monday.It is held that Respondent found Harrissleepingoff a hangoveron the jobin the forenoon,gave him another chance, anddisciplined him only tothe extentof -sendinghim home andtelling him not tolet it happen again. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The dischargea.The factsCharles Payne worked for Respondent at its East Ashland plant from aboutApril 1948 until his discharge January 4, 1951, as a welder in the maintenancedepartment.Prior to that he worked some 2 years as a welder at Respondent'splant in Ironton, Ohio, which is located across the Ohio River just a few milesfrom Ashland.The record establishes that he was considered to be a good welderand that at high altitudes he was "about" the best welder at the East Ashlandplant.During his nearly 3 years at the East Ashland plant he was givennumerous assignments in the maintenance department;the last several weeksbefore his discharge he worked at the coke handler. In White'sabsence onvacation during most of these several weeks White's duties were performed byClyde Elkins, but the last 3 days of Fayne's employment White was back.Paynecontinued working with him and Elkins was temporarily assigned elsewhere.At the coke handler Payne did general repair work which included some welding?but mostly other duties.As has been noted above Fayne was effective in persuading some 50 to 60 ofhis fellow employees to sign up for the Union, a number equal to about one-fifthof those who voted in the election.As has been found above, late in November 1950 Kinley warned and threatenedFayne to abandon his activities on behalf of the Union.During DecemberPayne continued soliciting employees to sign theunion, cards:he had been discharged because of his union allegiance and activities.On January 4, 1951, at a disputed hour but admittedly late in Fayne's workingday (his hours were from 8 a. m. until 4:30 p. m.), when according to Paynehis work for the day was finished, Master Mechanic John Allen,the supervisor.in charge of maintenance and Payne's foreman,came upon Payne when thelatter was warming himself by the stove at the coke handler.; Payne was sitting,on the bench with his head resting back upon one of several panes of sheet ironplaced there to break the wind.His eyes were closed.Allen touched PaynePayne responded.According to Fayne, he had been there for 5 or 10 minutes.Payne testified that Allen, when he touched him, told Payne to wake up, thatPayne replied he was not asleep, that Allen replied he would have to take Payneover to the office, to get his time., Allen confirmed that he spoke first, but saidthat he said to Payne, "Charlie, you must have been asleep on the jobto whichPayne replied, "I was."that he knew it. Allen then allegedlysaid,"Well, this is the last I can take.This is the end. Come on with me and we will, go to the office and get, yourmoney."Payne testified that he then asked Allen to give him another chanceand that Allen refused.They then went to the machine shop and Allen gaveorders to have Payne's check made out.Before leaving the plant that afternoon Payne called at the office of JobiR. Dobson, superintendent of the plant, and asked Dobson, to give him anotherchance, which Dobson refused to do.During the conversation Payne admittedto Dobson that he was asleep when Allen came upon him. Payne testified thatthe reason he did so was that he "knew Mr. Allen thought I was asleep, and Ithought if I admitted I was asleep it would make it easier to get the job back."On May 1, 1951, Payne called on Dobson at his office and requested his jobback, saying, according to Dobson's undenied testimony, "being as this trouble isover I thought you would rehire me"-referring to the "union trouble." Dobson SEMET-SOLVAY DIVISION ,235replied that he didn't care to discuss that, that he had no work for him, and thatsincePayne had left none had been hired for work in the maintenancedepartment.b.Additional factsCertain additional details contribute to the solution of this portion of this case.(1)The General Counsel claimed, through the witness Payne, that on January4, a few minutes before 4 o'clock in the afternoon (at which time Allen came uponPayne at the coke handler), he finished the job he had been working on that day,welding new plates onto a coke pan, and White told him that was all they coulddo that day, to put his tools away and go out by the fire and warm. Payne putaway the tools, hung up the cable and hose, and sat by the fire.Respondent claimed through the witness James E. White, who did not impressme as a credible witness, that by 3:30 o'clock that afternoon Payne had finishedinstalling the last plate cut and White said to Fayne that they had better godown to the ground and cut out another plate (with the acetylene torch).Paynesaid that he was cold and White replied that he was too, that they would lowerthe acetylene hose to the ground, and then warm, and when they were warm theywould cut out another plate, which they could weld in the following day if theydidn't that day. So they lowered the hose and went to the fire to warm.Whtiestood there a few moments and then left the coke handler to do something,givingno instructions of any kind to Payne as he left. Payne sat on the bench by thefire.White did not return before Allen arrived.—In-,>ln affidavit ,given to a field examiner, of the Board,, about 2 months+beforethe hearing (in the preparation of which, White testified, he understood the fieldexaminer wanted the truth and White was trying to give him the truth °) Whitestated that when he left Payne at the stove they could do nothing more on thejob they had been working on because it was too late in the day and there was nowork Payne could do alone. In view of his prior contradictory statement onthis material issue I amunable to credit White's testimony at the hearing thatwhen they went to warm there was more work to be done that day by Payne. Inthis connection it should be noted that in its answer Respondent averred thatPayne was discharged for sleeping on the job during working hours, not forsleepingon the job when he had work to be done. It is held, as testified byPayne, that White told Payne their work for the day was completed, that heshould put up the tools and go warm by the fire, and that Payne did so.'White in general did not impress me as a credible witness.He testified thathe had been regularly stationed at the coke handler for something over 2 years.In the hearing on challenged ballots 8 held in June 1951, White testified that hehad been stationed at the coke handler up to that time "approximately 3 years."In his affidavit, given shortly before the hearing on challenged ballots, he setthei period at 31/2 years. It is seen that in as, simple,a,matter as how long heworked on one assignment, White was unable to be consistent from one testimonyto the next.(2)Respondent's testimony endeavored to advance by about one-half hourthe time that Payne went to sit by the stove, so as to increase the likelihood thatlie had work remaining to be done.Master Mechanic John Allen testified thatThe statement,whether sworn to, as testifiedby thefield examiner, or unsworn to, asclaimed byWhite, wasusable to discreditthe witness.Quest-ShunMarkBrassiere Co.,Inc.,185 F. 2d 285.TAllen's testimony that he saw tools as he came up the stairs to the first floor abovethe ground,where he foundPayne, and White'stestimony that later that afternoon hehimself put the tools,torches, hoses, and cablesaway,is notcredited.8 In Case 9-RC-1056. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe left the -coke handler with Fayne, after coming upon him there, at about 3: 15or 3 :'30 o'clock.In the hearing on challenged ballots 9 Allen placed the time at3: 50 or 3: 52 o'clock. James E. White testified that he stood at the stove for only3 or 4 minutes when he went there with Fayne at about 3: 30, and that Paynewas no longer there when he returned to the coke handler at about 4 o'clock.In his affidavit White stated that he stood by the fire about 15 minutes. Oncross-examination White stated that he could not have stood there as long as 15minutes.In view of these contradictions I am unable to credit Respondent'stestimony concerning the time of the incident at the coke, handler. It is held,as testified by Fayne, that he sat by the fire for 5 or 10 minutes and that Allentouched him and spoketo him at about 4 o'clock.(3) Contradictory also was Respondent's testimony as to Fayne's positionwhen Allen came up to him. Payne said Allengrabbed himby a shoulder.Lemaster, the greaser, called as a witness by Respondent, testified that he sawit and that Allen shook Payne.Allen, saying nothing about shaking him, testi-fied that he kicked Payne's foot.Lemaster said that Fayne'slegswere crossed.Allen said they were stretched out.Respondent's witnesses testified that when Allen came up Fayne's mouth wasopen.Clyde Elkins testified that thenormal positionof Fayne'smouth is openeven when he is awake. I noted that during the hearing Payne's mouth was opena great deal of the time, while he sat listening to testimony.Elkin's testimonyis credited.Allen testified that when he was near Fayne but before he kicked his foot, hecalled to Lemaster, who was a few feet away, and that this did not cause Fayneto move at all.When Allen touched Fayne and spoke to him Paynearose, rubbedhis eyes with his hands, and lookedaround.(4)The questionarises astowhether Payne was asleep oronly dozing-although each of the briefs submittedallowsthat the answer is not vital to theSolution of the case.There was no expert testimony as to the differences be-tween dozing and sleeping and the tests for determining exactly whenone passedfromthe former into the latter state. It is probable, however, that during the5 or 10 minutes Fayne sat by the fire he had not reached the pointof beingasleep-although he may have been well on the way.Fayne admitted, however, as found above, that he knew Allenthoughthe wasasleep,an admissionconsistent with the recordconcerningthe incident.It should be noted that Allen did not testify that he discharged Payne forsleeping on the job.Allen was not askedthe reasonwhy he discharged Fayne.Nor, according to the testimony of both Fayne and Allen, did Allen tell FayneRespondent's brief contends in effect that Fayne was discharged for sleepingon the job in violation of Respondent's rules.Respondent's Superintendent Dob-son testified that Respondent had rules and regulationsconcerning discharges, butthat neither the rules nor the penalties were posted.The record is silent as tothe provisions of the nonposted rules and regulations.The recordis silent asto whether they included sleeping or dozing as a ground for discharge.. Underthese circumstances it is held thatinsofar asthe recordshows, Payne was notdischarged for violating any company rule.C. ConclusionsThe preponderance of the credible testimony in this case convinces me,thatthe "sleeping" incident was the occasion of but not the reason for Fayne'sdischarge.9 In Case 9-RC-1056. SEMET-SOLVAY DIVISION237As found above, a few weeks' before his discharge the assistant master me-chanic,,who worked closely with the master mechanic, warned Payne to havenothing to do with the Union; and a few days after his discharge the same.assistantmaster mechanic told him in effect that he had been discharged becausehe had failed to heed the warning-in other words because ofhis unionactivities.10Kinley must have been speaking from information he had but did not discloseto Payne.Both of these statements by Kinley, sandwiching as they do the dis-charge, indicate that Kinley knew the discharge was forsome reasonother thanthe allegedreason ofsleeping on the job, that there was discriminatory motiva-tion, and that the real reason was the active role Payne had played in attempt-ing to organizethe employees.Kinley's predischarge warning and threat to Payne indicated beyond ques-tion that word of Fayne's organizing activities had reached the ears of the super-visors, as well it might have in view of the large number of employees he hadpersonally approached concerning the Union and the comparatively small plantinvolved "Monroe Chandler's comments to Stergeon as to the exact number Payne hadsigned up the day before, and that some who were previously in favor of, theUnion no longer were, are further indications that Respondent knew, and evenhad intimate knowledge.Kinley, Chandler, and the other supervisors attendedregular foremen'smeetings twice a week, immediately before and after whichforegatherings there must have been opportunity for word of Kinley's activitiesto spread to others including Allen.The record indicates that both Allen and,Kinley did some office work in the office in the machine shop, Allen spending moretime at that kind of work than Kinley, who spent more time in the yard thanAllen.Insofar as the record shows they worked in harmony.Under these cir-cumstancesit is reasonable to infer that Kinley's knowledge of Payne's unionactivitieswas sharedby Allen and that Kinley was advised as to what Allenthought about such activitiesand in,speaking to Payne as he did was speakingfromsuch knowledge.The preponderance of the testimony in this record shows that when Allentouched him and spoke to him on January 4, 1951, Payne was doing nothingunusual and nothingwhich had theretofore given rise to discharge or been citedas the causefor discharge.He was warming at the stove and sitting on thebench providedfor that purpose at a time late in the working day when the manwho assignedhim work had told him the day's work was done.When he workedwith White he did, as did Elkins, what White told him to do and nothing else.As the maintenance department was operated he had no obligation to seek outwork to do, but only to do what he was told. He had been told the day's workwas done and he could sit by the fire. As he did so he was available for anyfurther assignment. Instead Allen arrived..Although Allen testified he had not during the 5 years before Payne's dischargeseen anyone asleep on the job, he did not deny knowledge of the fact establishedin this record that employees on occasion doze or sleep by the stove at the cokehandler.Allen spent a portion of every day inspecting maintenancejobs andrequirements throughout the plant.He testified that he made at least one roundof the entire plant each day and tried to make two rounds. Kinley was circulat-ing aroundthe plant much of the working day. It is inconceivable that Allen didnot know of this practice at the coke handler.It isheld that he did know of it.We are not concerned here with the morals or ethics of dozingor sleeping onthe job or whether there is any implied obligation on the part of working men to10 Cf.Edward M.Jenks,81 NLRB 707.n About 250 employees were employed in the plant.Cf.Quest-Shon Mark Brassiere Co.,Ino., 80 NLRB 1149.- 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusy themselves looking for work to do when they have been told by those whodirect their routine work from hour to hour, day to day, that there is no more workto be done.Nor are we concerned here with how the working habits of the main-tenance crew at the coke handler happened to develop as they did-whether fromthe inevitable loose supervision which develops when 70 or 80 employees workingover a large area are supervised by only 3 supervisors, or from some other cause.We are concerned only with viewing a specific incident on the stage on which itoccurred.Such view discloses that it was customary for White to announce latein the working day that unless there was a breakdown the day's work was doneand that on this 'specific occasion White told him the day's work was done.' Suchview discloses also that sitting by the stove, even dozing or sleeping, was com-pletely normal and that the stove was the place where the man or men workingwith White awaited further assignments from him when they were out of work.It is clear also that in no sense were those who sat or dozed or slept by the stoveduring the winter months hiding out from supervision or away from their work.They were there and so was Fayne on the specific occasion, as a part of theirnormal workday, available for further assignments, pursuant to a custom knownto and condoned by the supervisors of the maintenance department.It follows that when Allen found Fayne on the bench late in the afternoonJanuary 4, 1951, he seized upon the condition in which he found him as a pretextfor getting rid of him. After but a momentary hesitation he told Fayne-he was'discharged.He did' not inquire how long Fayne had been there, whether he hadany work to do, where White was (Allen testified he had not seen White all after-noon).He did not seek answer to any of these questions from Lemaster, whostood nearby. It is reasonable to believe that had Allen not been seeking a pre-text for eliminating Fayne from the payroll because of his organizational effortshe would have sought answer to these questions rather than jump to the Immedi-ate conclusion to discharge Fayne. It is reasonable to believe that at the veryleast he would have checked with White before discharging Fayne, to learnwhether Fayne had done the work expected of him that day. His failure tomake these inquiries shows that he was not interested in finding the facts andthat he was no longer interested in keeping Fayne in his employ, even though heknew Fayne was a good welder.His main interest in Fayne at this point wasto find a pretext to be rid of him, and discovering whether he was supposed tobe working at that moment and whether White had lined up some work for himto do might have upset the pretext.It is held that by discharging Fayne on January 4, 1951,Respondent unlaw-fully restrained and coerced its employees in violation of Section 8 (a) (1),and discriminated against Payne in regard to his-hire and tenure of 'emplgy-ment, thereby discouraging membership in the Union,in violation of Section 8(a) (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities,set forth in Section III, above,occurring in connec-tion with Respondent's operations described in Section I, above, have a close,intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving foundthat Respondenthas engagedin the unfairlabor practices setforth above, I recommend that it cease, and, desist' therefrom and thatit -takecertain affirmative action designed to effectuate the policies of the Act. , SEMET-SOLVAY DIVISION239Respondent having discharged Charles Fayne because of his union and con-certed activities, I recommend that Respondent offer to him immediate and fullreinstatement to-his former or a substantially equivalent position ' withoutprejudice to his seniority and other rights and privileges and make him wholefor any loss of pay be may have suffered by reason of Respondent's discrimina-tion against him by payment to him of a sum of money equal to that which henormally would have earned as wages from the date of his discharge, the dateof the discrimination against him, to the date when, pursuant to the recom-mendations herein contained,, Respondent shall offer, him reinstatement, less hisnet earnings during said period."Loss of pay shall be determined by deduct-ing from a sum equal to that which Fayne would normally have earned for eachquarter or portion thereof,his net earnings,if any, in other employment duringthat period.Earnings in one particular quarter shall have no effect upon theback-pay liability for any other quarter.The quarterly periods described here-in shall begin with the first day of January, April, July, and October 14 Itis recommended further that Respondent make available to the Board, upon re-quest, payroll and other records in order to facilitate the checking of the amountof back pay due.16Because of the Respondent's unlawful conduct and its underlying purpose andtendency, I find that the unfair labor practices found are persuasively relatedto other unfair labor practices proscribed and that danger of their commission in.the, future is to be antictipated from-the course of the ?Respondentls conduct' inthe past 16The preventive purpose of the Act will be thwarted unless the orderis coextensive with the threat.In order, tperefore,tomake effective the in-terdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices, and thereby to minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, I will recommend that Re-spondent cease and desist from in any manner infringing upon the rights guaran-..teed in Section 7 of the Act.CONOLUSIONS OF LAW1.Semet-Solvay Division,Allied Chemical and Dye Corporation,is engagedIn commerce within the meaning of Section 2 (6) and (7) of the Act.2.United Gas, Coke and Chemical Workers of America, CIO, is a labor organ-ization within the meaning of Section 2 (5) of the Act.3.During late November 1950, by warning Charles Fayne to have nothing todo with the Union, Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, and there-by has engaged in and is engaging in unfair labor'practices within the meaningof Section $ (a) (1) of the Act.4.During December 1950, by interrogating Buster James Stergeon as to histhoughts about the Union, Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.5.During January 1950, by informing Charles Fayne that he had been dis-charged because of his allegiance to and his activities on behalf of the Union,Respondent interfered with, restrained, and coerced its employees in the exer-n The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65NLRB 827.18Crossett Lumber Co.,8NLRB 440,497-8;RepublicSteel Corporationv.N. L. R. B.,311 U. S. 7.14F.Woolworth)Company,90 NLRB 289.m F. W. Woolworth Company, supra. '14N. L. R.B. v. Empress PublishingCo., 312 U. S. 426. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDelse of rights guaranteed in Section 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.6.By discriminating in regard to the hire and tenure of employment ofCharles Fayne, thereby discouraging membership in United Gas, Coke and.Chemical Workers of America, CIO, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) and 8 (a) (3)of the Act.7.The aforesaid labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]STATIONERS CORPORATIONandWAREHOUSE, PROCESSING & DISTRIBU-TION WORKERS UNION LOCAL 26, INTERNATIONAL LONGSHOREMEN'S& WAREHOUSEMEN'S UNION, PETITIONER.Case No. 21-RC-1375.May 21,1952Supplemental Decision and DirectionOn December 19, 1951, the Board issued a Decision, Direction, andOrder herein 1 in which it (1) overruled the challenges to 10 of the11 challenged ballots; and (2) found that the Employer's exceptionshad raised material issues of fact as to the supervisory status ofWilliam Kennoy, who cast the other ballot. The Board directed thatif, after the 10 challenged ballots were opened and counted, it shouldappear that the ballot of William Kennoy could affect the results ofthe election, a hearing should be held to determine whether or not hewas a supervisor at the time of the election.Upon the opening and counting of the 10 challenged ballots, itappeared that the ballot, of William Kennoy might affect the resultsof the election.Accordingly, on February 5, 15, and 19, 1952, pursu-ant to the Board's Order, a hearing was held before Ben Grodsky,hearing officer.The Employer and the Petitioner appeared and par-ticipated.On March 12, 1952, the hearing officer issued and served upon theparties a hearing officer's report, a copy of which is attached hereto, inwhich he found that William Kennoy did not in fact possess or assertsupervisory authority, and recommended that the challenge to hisballot be overruled.The Petitioner filed exceptions to the hearingofficer's report, and the Employer filed a brief in support of thereport.The Board 2 has reviewed the rulings of the hearing officer and findsno prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the hearing officer's report, the exceptions,197 NLRB 601.2 Pursuantto theprovisions of Section 8 (b) of the Act, the Board has delegated Itspowers in connection with this case to the same three-member panel participating in theoriginal decision [Members Houston,Murdock,and Styles].